Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 11, and 16 of U.S. Patent No. 9,319,930 B2 in view of Yun (US 20040252659 A1). 
Pending Application 17/403448
U.S. Patent No. 9,319,930 B2
1. A user equipment (UE) comprising: a processor; a receiver; and a transmitter; wherein: the processor and the transmitter configured to transmit a service request using a first frequency band, the first frequency band being paired to a second frequency band to operate using frequency division duplex (FDD); the processor and the transmitter are further configured to transmit a setup message over the second frequency band, the setup message indicating a third time division duplex (TDD) frequency band for communication; and the processor and the receiver configured to receive downlink data simultaneously over the second frequency band and the third TDD frequency band, wherein multimedia data is received on the third TDD frequency band.
A user equipment (UE) comprising: a receiver configured to receive 
first information over a first radio access technology (RAT) of a first 
frequency, wherein the first frequency is part of a first paired spectrum;  the receiver further configured to receive second information over a second RAT a second frequency, wherein the second frequency is part of a second paired spectrum;  the receiver further configured to receive downlink control 
information over the first RAT;  a processor configured to receive downlink 
data over the second RAT for a multimedia multicast service, wherein the downlink data is communicated based on the downlink control information and channel setup information received over the first RAT;  and wherein the downlink control information over the first RAT and the downlink data over the second RAT are received substantially simultaneously. 



 	The claim of patent application encompass the same subject matter except frequency division duplex (FDD) and time division duplex (TDD) and third TDD frequency band.
frequency division duplex (FDD) and time division duplex (TDD) and third TDD frequency band (Yun, ¶0031-32, FDD frequency and TDD frequencies (first, second, third or more)).
 	Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement US 20040252659 A1because it was notoriously well known to provide a method and system for wireless communication using FDD and TDD mode according to duplexing mode determination factor to offer different communication technologies.
B)	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,319,930 B2 in view of Yun (US 20040252659 A1). 
The claim of patent application encompass the same subject matter except frequency division duplex (FDD) and time division duplex (TDD) and third TDD frequency band.
 	In the same field of endeavor, Yun teaches frequency division duplex (FDD) and time division duplex (TDD) and third TDD frequency band (Yun, ¶0031-32, FDD frequency and TDD frequencies (first, second, third or more)).
 	Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement US 20040252659 A1because it was notoriously well known to provide a method and system for wireless communication using FDD and TDD mode according to duplexing mode determination factor to offer different communication technologies.
U.S. Patent No. 9,319,930 B2 in view of Yun (US 20040252659 A1). 
The claim of patent application encompass the same subject matter except frequency division duplex (FDD) and time division duplex (TDD) and third TDD frequency band.
 	In the same field of endeavor, Yun teaches frequency division duplex (FDD) and time division duplex (TDD) and third TDD frequency band (Yun, ¶0031-32, FDD frequency and TDD frequencies (first, second, third or more)).
 	Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement US 20040252659 A1because it was notoriously well known to provide a method and system for wireless communication using FDD and TDD mode according to duplexing mode determination factor to offer different communication technologies.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 9, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yun (US 20040252659 A1) in view of Petersen (US 20020049062 A1). 
	As per claim 1, Yun teaches a user equipment (UE) (Yun, ¶0020, mobile station apparatus) comprising: a processor (Yun, ¶0020, processor); a receiver (Yun, ¶0020, receiver); and a transmitter (Yun, ¶0020, transmitter); wherein: the processor and the transmitter configured to transmit a service request using a first frequency band (Yun, ¶0033 and ¶0052, transmitting call origination request using FDD frequencies (first, second, or more)), the first frequency band being paired to a second frequency band to operate using frequency division duplex (FDD) (Yun, ¶0033 and ¶0052, FDD frequencies (first, second or more) being synchronized or paired); and the processor and the receiver configured to receive downlink data simultaneously over the second frequency band and the third TDD frequency band (Yun, ¶0031-32, receive forward/downlink data simultaneously over FDD frequency (i.e. second frequency) and TDD frequency (i.e. third frequency), wherein multimedia data is received on the third TDD frequency band (Yun, ¶0012 and ¶0031, receiving multimedia service (i.e. data) on the TDD frequency). 
However, Yun does not explicitly teach the processor and the transmitter are further configured to transmit a setup message over the second frequency band, the 
In the same field of endeavor, Petersen teaches the processor and the transmitter are further configured to transmit a setup message over the second frequency band (Petersen, ¶0045, transmit radio link setup request message using FDD channels/frequencies), the setup message indicating a third time division duplex (TDD) frequency band for communication (Petersen, ¶0045, radio link setup request message indicating TDD channel for communication).
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun’s teaching of service in TDD and FDD modes with Petersen’s teaching of radio network controller and a Node B coupled to the radio network controller, the Node B being operable to control a plurality of its Node B internal resources for admission control to reserve a certain amount of capacity for various purposes including high priority calls and incoming handovers (Petersen, ¶0007).
As per claim 9, Yun teaches a method performed by a user equipment (UE) (Yun, ¶0020, method performed by mobile station apparatus), the method comprising:
transmitting a service request using a first frequency band (Yun, ¶0033 and ¶0052, transmitting call origination request using FDD frequencies (first, second, or more)), the first frequency band being paired to a second frequency band to operate using frequency division duplex (FDD) (Yun, ¶0033 and ¶0052, FDD frequencies (first, second or more) being synchronized or paired); receiving downlink data simultaneously over the second frequency band and the third TDD frequency band (Yun, ¶0031-32, receive forward/downlink data simultaneously over FDD frequency (i.e. second frequency) and 
However, Yun does not explicitly teach transmitting a setup message over the second frequency band, the setup message indicating a third time division duplex (TDD) frequency band for communication.
In the same field of endeavor, Petersen teaches transmitting a setup message over the second frequency band (Petersen, ¶0045, transmit radio link setup request message using FDD channels/frequencies), the setup message indicating a third time division duplex (TDD) frequency band for communication (Petersen, ¶0045, radio link setup request message indicating TDD channel for communication).
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun’s teaching of service in TDD and FDD modes with Petersen’s teaching of radio network controller and a Node B coupled to the radio network controller, the Node B being operable to control a plurality of its Node B internal resources for admission control to reserve a certain amount of capacity for various purposes including high priority calls and incoming handovers (Petersen, ¶0007).
 	As per claim 17, Yun teaches a network (Yun, ¶0020, system or network) comprising: a processor (Yun, ¶0020, processor); a receiver (Yun, ¶0020, receiver); and a transmitter (Yun, ¶0020, transmitter); wherein: the processor and the transmitter configured to receive a service request using a first frequency band (Yun, ¶0033 and ¶0052, transmitting/receiving call origination request using FDD frequencies (first, second, or more)), the first frequency band being paired to a second frequency band to 
However, Yun does not explicitly teach transmitting a setup message over the second frequency band, the setup message indicating a third time division duplex (TDD) frequency band for communication.
In the same field of endeavor, Petersen teaches transmitting a setup message over the second frequency band (Petersen, ¶0045, transmit radio link setup request message using FDD channels/frequencies), the setup message indicating a third time division duplex (TDD) frequency band for communication (Petersen, ¶0045, radio link setup request message indicating TDD channel for communication).
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun’s teaching of service in TDD and FDD modes with Petersen’s teaching of radio network controller and a Node B coupled to the radio network controller, the Node B being operable to control a plurality of its Node B internal resources for admission control to reserve a certain amount of capacity for various purposes including high priority calls and incoming handovers (Petersen, ¶0007).

Yun (US 20040252659 A1) in view of Petersen (US 20020049062 A1) and further in view of Lescuyer (US 20040147262 A1). 
 	As per claim 2 as applied to claim 1 above, Yun in view of Petersen does not explicitly teach wherein the simultaneously received downlink data is receive over the second frequency band and the third TDD frequency band use a same multiple access scheme.  
 	In the same field of endeavor, Lescuyer teaches wherein the simultaneously received downlink data is receive over the second frequency band and the third TDD frequency band use a same multiple access scheme (Lescuyer, ¶0054, FDD or TDD modes using CDMA or CDMA 2000 system or scheme). 
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Lescuyer’s teaching of methods and apparatus for the integration of differing mobile telecommunications systems, in particular for detecting, monitoring and accessing radio access networks with a variety of Radio Access Technologies (RAT's) (Lescuyer, ¶0001). 
 	As per claim 3 as applied to claim 2 above, Lescuyer further teaches wherein the same multiple access scheme is code division multiple access (CDMA)  (Lescuyer, ¶0054, CDMA system or scheme). 
As per claim 4 as applied to claim 1 above, Yun in view of Petersen does not explicitly teach wherein the first and second frequency bands use a first radio access 
In the same field of endeavor, Lescuyer teaches wherein the first and second frequency bands use a first radio access technology (RAT) and the third TDD frequency band uses a second RAT, the first RAT is different than the second RAT (Lescuyer, ¶0015, different frequency ranges (first, second, third or more) using different RATs (first, second, or more), systems follows which have different Radio Access Technologies (RAT's) and which might be relevant for a system change between any two: UMTS Frequency Division Duplex (FDD), UMTS Time Division Duplex (TDD), etc.).
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Lescuyer’s teaching of methods and apparatus for the integration of differing mobile telecommunications systems, in particular for detecting, monitoring and accessing radio access networks with a variety of Radio Access Technologies (RAT's) (Lescuyer, ¶0001). 
 	As per claim 5 as applied to claim 4 above, Yun teaches wherein the receiver is further configured to determine a communication failure of the second RAT and the transmitter is further configured to transmit an indication of the communication failure to the first RAT, wherein the communication failure is due to a loss of reception quality (Yun, ¶0051, determining communication failure of the other node and transmit message or indication of channel assignment failure to the requested node due to the unavailability (i.e. loss of reception)).  

In the same field of endeavor, Lescuyer teaches wherein the first and second frequency bands are used by a first network node and the third TDD frequency band is used by a second network node (Lescuyer, ¶0015 and ¶0082, different frequency ranges (first, second, third or more) used by different nodes (i.e. Node B 24 or Node B of alternative/different RNC 64)), the first network node is different than the second network node (Lescuyer, ¶0082, Node B 24 and Node B of alternative/different RNC 64; therefore different network nodes; also look at Fig.2, GSM BSS16 and UTRAN 4 are different nodes). 
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Lescuyer’s teaching of methods and apparatus for the integration of differing mobile telecommunications systems, in particular for detecting, monitoring and accessing radio access networks with a variety of Radio Access Technologies (RAT's) (Lescuyer, ¶0001). 
 	As per claim 7 as applied to claim 6 above, Lescuyer teaches wherein the first network node and the second network node are operatively couple to a mobility control node (Lescuyer, GSM BSS16 and UTRAN 4 are coupled to mobile switching center MSC 17 which controls the nodes).

 	In the same field of endeavor, Lescuyer teaches simultaneously, by the UE, received downlink data is receive over the second frequency band and the third TDD frequency band use a same multiple access scheme (Lescuyer, ¶0054, FDD or TDD modes using CDMA or CDMA 2000 system or scheme). 
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Lescuyer’s teaching of methods and apparatus for the integration of differing mobile telecommunications systems, in particular for detecting, monitoring and accessing radio access networks with a variety of Radio Access Technologies (RAT's) (Lescuyer, ¶0001). 
 	As per claim 11 as applied to claim 9 above, Lescuyer further teaches wherein the same multiple access scheme is code division multiple access (CDMA)  (Lescuyer, ¶0054, CDMA system or scheme). 
As per claim 12 as applied to claim 9 above, Yun in view of Petersen does not explicitly teach wherein the first and second frequency bands use a first radio access technology (RAT) and the third TDD frequency band uses a second RAT, the first RAT is different than the second RAT.  
In the same field of endeavor, Lescuyer teaches wherein the first and second frequency bands use a first radio access technology (RAT) and the third TDD frequency 
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Lescuyer’s teaching of methods and apparatus for the integration of differing mobile telecommunications systems, in particular for detecting, monitoring and accessing radio access networks with a variety of Radio Access Technologies (RAT's) (Lescuyer, ¶0001). 
	As per claim 13 as applied to claim 12 above, Yun teaches determining a communication failure of the second RAT and the transmitter is further configured to transmit an indication of the communication failure to the first RAT, wherein the communication failure is due to a loss of reception quality (Yun, ¶0051, determining communication failure of the other node and transmit message or indication of channel assignment failure to the requested node due to the unavailability (i.e. loss of reception)).  
 	As per claim 14 as applied to claim 9 above, Yun in view of Petersen does not explicitly teach wherein the first and second frequency bands are used by a first network node and the third TDD frequency band is used by a second network node, the first network node is different than the second network node.  

Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Lescuyer’s teaching of methods and apparatus for the integration of differing mobile telecommunications systems, in particular for detecting, monitoring and accessing radio access networks with a variety of Radio Access Technologies (RAT's) (Lescuyer, ¶0001). 
 	As per claim 15 as applied to claim 14 above, Lescuyer teaches wherein the first network node and the second network node are operatively couple to a mobility control node (Lescuyer, GSM BSS16 and UTRAN 4 are coupled to mobile switching center MSC 17 which controls the nodes).
As per claim 18 as applied to claim 17 above, Yun in view of Petersen does not explicitly teach wherein the simultaneously transmitted downlink data is receive over the second frequency band and the third TDD frequency band use a same multiple access scheme.  

Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Lescuyer’s teaching of methods and apparatus for the integration of differing mobile telecommunications systems, in particular for detecting, monitoring and accessing radio access networks with a variety of Radio Access Technologies (RAT's) (Lescuyer, ¶0001). 
 	As per claim 19 as applied to claim 17 above, Lescuyer further teaches wherein the same multiple access scheme is code division multiple access (CDMA)  (Lescuyer, ¶0054, CDMA system or scheme). 
As per claim 20 as applied to claim 17 above, Yun in view of Petersen does not explicitly teach wherein the first and second frequency bands use a first radio access technology (RAT) and the third TDD frequency band uses a second RAT, the first RAT is different than the second RAT.  
In the same field of endeavor, Lescuyer teaches wherein the first and second frequency bands use a first radio access technology (RAT) and the third TDD frequency band uses a second RAT, the first RAT is different than the second RAT (Lescuyer, ¶0015, different frequency ranges (first, second, third or more) using different RATs (first, second, or more), systems follows which have different Radio Access 
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Lescuyer’s teaching of methods and apparatus for the integration of differing mobile telecommunications systems, in particular for detecting, monitoring and accessing radio access networks with a variety of Radio Access Technologies (RAT's) (Lescuyer, ¶0001). 

C)	Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yun (US 20040252659 A1) in view of Petersen (US 20020049062 A1) and further in view of Cavalli (US 20050026616 A1). 
 	As per claim 8 as applied to claim 1 above, Yun in view of Petersen does not explicitly teach wherein control plane data is received over the second frequency band and user plane data is received over the third TDD frequency band.  
In the same field of endeavor, Cavalli teaches wherein control plane data is received over the second frequency band and user plane data is received over the third TDD frequency band (Cavalli, ¶0010, receiving control plane information on UMTS network and receiving user plane data over UTRA TDD network; therefore different frequency bands). 
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Cavalli’s teaching of mobile radio communication network employing different radio access 
As per claim 16 as applied to claim 9 above, Yun in view of Petersen does not explicitly teach wherein control plane data is received over the second frequency band and user plane data is received over the third TDD frequency band.  
In the same field of endeavor, Cavalli teaches wherein control plane data is received over the second frequency band and user plane data is received over the third TDD frequency band (Cavalli, ¶0010, receiving control plane information on UMTS network and receiving user plane data over UTRA TDD network; therefore different frequency bands). 
Therefore, it would have been obvious for one ordinary skill in the art at the time the invention was made to modify Yun in view of Petersen teaching with Cavalli’s teaching of mobile radio communication network employing different radio access technologies that overlap over a geographic area subdivided into cells belonging to the domains of respective controllers which are connected to each other in overlapping or adjacent domains and to a core network by means of relevant interfaces to aim of planning handovers and/or cell reselections towards adjacent cells either of the same or different RAT (Cavalli, abstract). 
Citation
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hagn (US 2002/0090974 A1) discloses different access methods can also comprise different duplex methods in order to separate the transmission and reception data and enable a simultaneous transmission and reception mode at the communication terminal device.  FDD (Frequency Division Duplex) and TDD (Time Division Duplex) are known as duplex methods.  Some standards also use a duplex method with mixed FDD/TDD mode in which different frequency bands are used for the transmission and reception mode, but the transmission and reception signals are additionally separated from one another in time and are arranged in "time slots".  Known transmission standards in the USA are, for example, CDMA 800 and CDMA 1900, whose duplex method ensues in a pure FDD mode.  The GSM standard with the individual bands GSM 1800, GSM 1900 and EGSM, whose duplex method ensues in mixed FDD/TDD mode, is widespread in Europe.  The TDMA 800 and TDMA 1900 standards encountered in the USA likewise comprise a mixed FDD/TDD mode.  In addition, the analog AMPS standard, which works with a pure FDD mode (Hagn, ¶0005). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643